In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1130 
MING WEI CHEN, 
                                                         Petitioner, 

                                 v. 

JEFFERSON B. SESSIONS III, 
Attorney General of the United States, 
                                                        Respondent. 
                     ____________________ 

                    Petition for Review of an Order 
                of the Board of Immigration Appeals. 
                           No. A047‐862‐290 
                     ____________________ 

        ARGUED JULY 7, 2017 — DECIDED JULY 20, 2017 
                 ____________________ 

   Before WOOD, Chief Judge,  and  BAUER and FLAUM, Circuit 
Judges. 
    WOOD,  Chief  Judge.  Ming  Wei  Chen,  a  lawful  permanent 
resident  originally  from  China,  was  ordered  removed  from 
the  United  States  as  an  alien  convicted  of  a  controlled‐sub‐
stance crime, see 8 U.S.C. § 1182(a)(2)(A)(i)(II). The Board of 
Immigration Appeals decided that Chen is ineligible for can‐
2                                                       No. 17‐1130 

cellation of removal because of an Illinois conviction for pos‐
sessing more than 30 but not more than 500 grams of mariju‐
ana, 720 ILCS § 550/5(d). This, the Board thought, qualifies as 
an aggravated felony; if that is correct, then Chen is indeed 
ineligible  for  the  relief  he  seeks.  8 U.S.C.  §  1229b(a).  Chen 
seeks review of that ruling in this court. We conclude that the 
Board misapplied the Supreme Court’s decision in Moncrieffe 
v. Holder, 133 S. Ct. 1678 (2013), when it characterized Chen’s 
conviction under ILCS § 550/5(d) as an aggravated felony. We 
therefore grant his petition for review and return the case to 
the agency for further action.  
                                  I 
     Chen was 11 years old when his parents brought him to 
the United States and he became a permanent resident. About 
nine years later, in 2010, he pleaded guilty to possessing with 
intent to deliver more than 10 but not more than 30 grams of 
marijuana,  720  ILCS  §  550/5(c),  and  he  was  sentenced  to 
24 months’ probation. In 2011 he pleaded guilty to possessing 
with  intent  to  deliver  more  than  30  but  not  more  than 
500 grams of marijuana, 720 ILCS § 550/5(d), after police lo‐
cated in his vehicle 462.8 grams of marijuana that he intended 
to  sell.  He  again  was  sentenced  to  24 months’  probation.  In 
2016 he came to the attention of immigration officials when 
he went through U.S. customs as he was returning from a trip 
to China. Immigration officials initiated removal proceedings 
that charged him with being inadmissible and removable on 
account  of  his  2010  and  2011  Illinois  marijuana  convictions, 
see 8 U.S.C. § 1182(a)(2)(A)(i)(II).  
  Chen  conceded  his  removability,  but  he  argued  that  he 
was  eligible  for  cancellation  of  removal,  see  8  U.S.C. 
No. 17‐1130                                                           3

§ 1229b(a). Section 1229b(a) provides that the Attorney Gen‐
eral may cancel the removal of a person who has been a lawful 
permanent resident for at least five years, has resided in the 
United States continuously for seven years after being admit‐
ted,  and  has  not  been  convicted  of  an  “aggravated  felony.” 
Only the last criterion is at issue here: Chen contended that 
his  2011  conviction  for  possessing  marijuana  with  intent  to 
deliver does not qualify as an aggravated felony. 
    Aggravated  felonies,  for  immigration  purposes,  include 
“drug  trafficking  crime(s)  (as  defined  in  section  924(c)  of 
Title 18).”  8 U.S.C.  §  1101(a)(43)(B).  That  definition  includes 
“any felony punishable under the Controlled Substances Act 
[CSA],” and that Act categorizes as a felony any offense for 
which  the  “maximum  term  of  imprisonment  authorized”  is 
more than one year, 18 U.S.C. § 3559(a)(5), (6). To determine 
whether a state conviction qualifies as an aggravated felony, 
the  court  must  consider  “whether  the  state  statute  defining 
the  crime  of  conviction  categorically  fits  within  the  generic 
federal  definition.”  Moncrieffe,  133  S.  Ct.  at  1684  (quotation 
marks  omitted).  In  addition,  and  critically  for  this  case,  the 
Supreme  Court  said  in  Moncrieffe  that  the  court  “must 
presume that the conviction rested upon [nothing] more than 
the  least  of  th[e]  acts  criminalized,  and  then  determine 
whether  even  those  acts  are  encompassed  by  the  generic 
federal offense.” Id. (quotation marks omitted). 
    Chen argued that his 2011 conviction is not an aggravated 
felony  because  720  ILCS  §  550/5(d)  punishes  conduct  that 
would be a misdemeanor under the CSA. Moncrieffe, he points 
out, held that a Georgia conviction for possession with intent 
to distribute marijuana was not an aggravated felony. In that 
case, the fact  of  the  defendant’s  conviction  “standing  alone, 
4                                                      No. 17‐1130 

[did] not reveal whether either remuneration or more than a 
small amount of marijuana was involved. It is possible neither 
was.”  Id.  at  1686.  Applying  the  categorical  approach,  the 
Court thus concluded that Moncrieffe had not been convicted 
of an aggravated felony, because the state’s statute defined his 
crime of conviction broadly enough to punish federal mariju‐
ana misdemeanors. See 21 U.S.C. § 841(b)(4) (stating that any 
person who distributes “a small amount of marihuana for no 
remuneration shall be treated as provided in” 21 U.S.C. § 844, 
which means for our purposes punished as a misdemeanant.) 
In reaching that decision, the Court expressly declined to de‐
fine the term “small amount.” Id. at 1686 n.7. It took this posi‐
tion even as it quoted from the Board’s decision in Matter of 
Castro Rodriguez, 25 I & N. Dec. 698, 703 (BIA 2012), where the 
Board said that 30 grams “serve(s) as a useful guidepost” for 
what counts as “small.” 133 S. Ct. at 1686 n.7. 
    Chen maintained that the least of the acts criminalized by 
720 ILCS § 550/5(d) is the possession of a hair over 30 grams—
call it 30.0001 grams. He argued that this weight is not “mark‐
edly different” from 30 grams. Furthermore, he emphasized, 
the 30‐gram level was only a guidepost, not a rigid line, and 
“more than” 30 grams could be just a tiny amount above that 
mark.  
    The Immigration Judge decided that Chen was statutorily 
ineligible  for  cancellation  of  removal.  The  IJ  concluded  that 
Chen’s 2011  conviction was categorically an  aggravated fel‐
ony. She reasoned that none of the conduct that the state stat‐
ute  prohibited  would  fall  within  the  federal  misdemeanor 
“exception” discussed in Moncrieffe, because the Illinois law 
covers “more than 30 grams but not more than 500 grams” of 
cannabis. Anything “more than 30 grams,” the IJ thought, is 
No. 17‐1130                                                    5

necessarily more than a “small amount” as Moncrieffe used the 
term.  
    Chen appealed to the Board, arguing that the IJ erred in 
deciding that his 2011 conviction was an aggravated felony. 
He reiterated that under the CSA just over 30 grams could be 
a small amount, consistent with “social sharing.” The Board 
dismissed his  appeal. It agreed with the IJ that Chen’s 2011 
conviction  qualified  as  an  aggravated  felony  because,  it 
thought, any amount of marijuana in excess of 30 grams, even 
just  the  30.0001  Chen  postulated,  was  automatically  more 
than  the  small  amount  “contemplated  by  the  Court  in 
Moncrieffe,”  and  thus  the  “small  amount”  exception  in 
21 U.S.C. § 841(b)(4) did not apply. 
                               II 
    Chen’s petition focuses on the issue he has raised through‐
out these proceedings: whether the Board erred in deciding 
that his conviction under 720 ILCS § 550/5(d) for possessing 
more  than  30  grams  of  marijuana  necessarily  involves  con‐
duct that would be a felony under the CSA. (At this point, no 
one is arguing that the 2010 conviction for “more than 10 but 
not more than 30 grams” provides an alternative basis for the 
Board’s  decision.)  Chen  maintains  that  the  statute  under 
which he was convicted in 2011 covers conduct treated as a 
misdemeanor  under  the  CSA  pursuant  to  section  841(b)(4), 
because it would be possible to violate 720 ILCS § 550/5(d) by 
distributing only 30.0001 grams of marijuana for no remuner‐
ation.  See  also  21  U.S.C.  §§ 844(a),  844a(a).  Nothing  in 
720 ILCS  §  550/5(d)  requires  payment,  he  notes,  and 
Moncrieffe indicates that “just over 30 grams” may be a “small 
amount” of marijuana under the CSA. He contends that the 
Board and the IJ, by deciding that any amount even a shade 
6                                                      No. 17‐1130 

over  30 grams  cannot  be  “small,”  improperly  treated  the 
Board’s 30‐gram “guidepost” as a rigid upper limit, contrary 
to  the  ruling  in  Moncrieffe.  The  government  argues  that  the 
Board and IJ correctly applied the CSA because “more than 
30 grams” exceeds the Board’s guidepost. 
    This court has not had the occasion in an immigration case 
to define the term “small amount” as used in section 841(b)(4) 
of the CSA. This is a legal question over which we have juris‐
diction, see 8 U.S.C. § 1252(a)(2)(D), and our review is de novo. 
See Delgado v. Holder, 674 F.3d 759, 766 (7th Cir. 2012). Con‐
gress left it to the courts to decide this question. United States 
v. Damerville, 27 F.3d 254, 258–59 (7th Cir. 1994). In 1994, we 
held  in  Damerville  that  17.2  grams  of  marijuana  was  not 
“small” where the facts showed that it was being smuggled 
into a prison. Damerville is of limited value, however, because 
it was decided during an earlier era before the Supreme Court 
rejected a fact‐specific approach and substituted the categori‐
cal  approach  it  now  requires.  See Esquivel‐Quintana  v.  Ses‐
sions, 137 S. Ct. 1562, 1567–68 (2017); Moncrieffe, 133 S. Ct. at 
1684.  More  recently,  in  the  context  of  determining  relevant 
conduct  for  the  sentencing  guidelines,  we  commented  that 
two ounces (56.4 grams) of marijuana can be a small amount 
consistent  with  personal  use.  See United States  v.  Olson, 
408 F.3d 366, 374 (7th Cir. 2005) (remanding for resentencing 
because district court’s reason for not counting the possession 
offense as relevant conduct was unclear).  
    In Chen’s case, the Board offered two reasons for adopting 
a  rule  that  “small  amount”  means  exactly  30 grams  or  less. 
First, it decided that a weight of “at least 30 grams” cannot be 
small because Moncrieffe “contemplated” that only 30 grams 
or less is a small amount. But as we noted earlier, that is not 
No. 17‐1130                                                        7

what Moncrieffe said. To the contrary, it explicitly reserved the 
issue  of  what  amount  is  small  enough  for  federal  misde‐
meanor  treatment.  Moncrieffe,  133 S. Ct.  at 1686  n.7  (“The 
meaning of ‘small amount’ is not at issue in this case, so we 
need  not,  and  do  not,  define  the term.”).  Second,  the  Board 
relied on its own decision in Castro Rodriguez, in which it said 
that 30 grams or less would “serve  as a  useful  guidepost in 
determining  whether  an  amount  is  ‘small,’”  and  observed 
that  
       [t]he courts have concluded that no fixed quan‐
       tity  of  marijuana  may  resolve  in  every  case 
       whether an amount is “small” because the de‐
       termination may also depend on the context in 
       which  the  drug  was  distributed.  For  example, 
       less  than  30  grams  may  still  not  be  deemed 
       small if it was distributed in a setting, such as a 
       prison, where possession of any controlled sub‐
       stance poses security concerns.  
25 I. & N. Dec. at 703.  

    We are not required to give the Board’s interpretation of 
the  CSA  any  particular  deference.  See Gonzales‐Gomez  v. 
Achim, 441 F.3d 532, 534 (7th Cir. 2006). And although we may 
always consult the Board’s reasoning for its persuasive value, 
see Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944), the result 
of that consultation here leaves us unpersuaded. To the extent 
that the Board’s ruling relies on the rationale of Castro Rodri‐
guez, it is flawed. Castro Rodriguez’s fact‐specific interpretation 
method  is  incompatible  with  the  categorical  approach  be‐
cause it fails to look exclusively at the statute of conviction. 
See Esquivel‐Quintana,  137  S.  Ct.  at  1567–68;  Moncrieffe, 
8                                                          No. 17‐1130 

133 S. Ct. at 1684. Second, Castro Rodriguez relied on the Third 
Circuit’s decision in Catwell v. Att’y Gen. of the U.S., 623 F.3d 
199, 209 (3d Cir. 2010), but we do not find the latter opinion 
to be helpful. The question before that court was quite differ‐
ent: whether 120.5 grams of marijuana is a “small amount” for 
purposes of section 841(b)(4). That is a far cry from a shade 
above 30 grams. Second, finding no statutory language defin‐
ing what is “small,” the court turned to legislative history and 
a few casual remarks by one senator to the effect that “small 
amount” might mean just a joint or two. 623 F.3d at 208–209. 
Stray  comments  reported  in  the  Congressional  Record  are, 
however,  poor  indicators  of  a  law’s  meaning.  See  Conroy  v. 
Aniskoff,  507  U.S.  511,  520  n.2  (1993)  (Scalia,  J.,  concurring); 
Heinz v. Cent. Laborersʹ Pension Fund, 303 F.3d 802, 809–10 (7th 
Cir. 2002), affʹd, 541 U.S. 739 (2004).  
    In addition, Catwell interpreted the term “small amount” 
in section 841(b)(4) by relying on an entirely different, and in 
our  view  inapposite,  subsection  of  the  Immigration  Act, 
8 U.S.C. § 1227(a)(2)(B)(i). Section 1227 deals with the subject 
of  “deportable  aliens,”  and  subpart  (a)(2)(B)  lists  the  con‐
trolled‐substance  offenses  that  render  a  person  removable. 
Subpart  (i)  of  subpart  (B)  includes  any  law  relating  to  con‐
trolled substances “other than a single offense involving pos‐
session for one’s own use of 30 grams or less of marijuana.” 
Anyone who fits within that safe harbor, however, is not re‐
movable at all, and so would have no need to seek cancella‐
tion  of  removal.  In  addition,  reliance  on  section 
1227(a)(2)(B)(i) disregards the distinction Congress drew, for 
purposes of cancellation of removal, between permanent res‐
idents  and  nonpermanent  residents.  Congress  explicitly 
made  nonpermanent  residents  ineligible  for  cancellation  of 
No. 17‐1130                                                            9

removal if they have been convicted of certain crimes, includ‐
ing either a controlled‐substance offense or an aggravated fel‐
ony.  See  8  U.S.C.  §  1229b(b)(1)  (cross‐references  to  sections 
1182(a)(2) and 1227(a)(2) add controlled substance offenses). 
In  contrast,  it  conditioned  permanent  residents’  eligibility 
only on the absence of  an aggravated‐felony  conviction,  ex‐
pressly  excluding  the  controlled‐substance  ground.  See id. 
§ 1229b(a)(3). If a statute reflects that Congress considered the 
possibility of including a term and decided against inclusion, 
courts should not read that term into the statute. See Marx v. 
Gen. Revenue Corp., 133 S. Ct. 1166, 1175 (2013). That is what 
Congress did here: it provided an additional ground for mak‐
ing nonpermanent residents ineligible for cancellation of re‐
moval—commission  of  a  controlled‐substance  offense—
while for permanent residents it listed only the commission 
of an aggravated felony.  
    We  find  little  guidance  in  the  decisions  of  our  sister  cir‐
cuits about the meaning of “small amount.” They have relied 
most often on the ambiguous comments during legislative de‐
bates and have held that the term “small amount” refers to a 
weight  consistent  with  “social  sharing  among  friends.”  See 
United States v. Eddy, 523 F.3d 1268, 1271 (10th Cir. 2008); Gar‐
cia‐Echaverria  v.  United  States,  376  F.3d  507,  514  n.5  (6th Cir. 
2004);  United States  v.  Outen,  286  F.3d  622,  637–38  (2d Cir. 
2002). We realize that at some point the line between “small” 
and “more than small” will have to be drawn, but we see no 
need to draw it here, since the Illinois statute uses as its point 
of reference almost the same 30‐gram level that the Moncrieffe 
Court was considering. 
    The Board erred by reading Moncrieffe as if that decision 
interpreted  the  CSA’s  term  “small  amount.”  Nothing  in 
10                                                 No. 17‐1130 

Moncrieffe supports the conclusion that the possession of a tad 
more than 30 grams of marijuana—the lowest amount pun‐
ishable under 720 ILCS § 550/5(d)—can never be punished as 
a federal misdemeanor. The Board erred as a matter of law in 
this respect, when it found that Chen’s conviction under that 
provision qualifies as an aggravated felony.  
    We GRANT the petition for review and remand to give the 
Board the opportunity to decide whether to exercise its dis‐
cretion to grant cancellation of removal.